Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 30, 2010 First Horizon National Corporation (Exact Name of Registrant as Specified in Charter) TN 001-15185 62-0803242 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) MEMPHIS, TENNESSEE (Address of Principal Executive Office) (Zip Code) Registrants telephone number, including area code - (901) 523-4444 (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) Departures On September 30, 2010, Frank J. Gusmus, Jr. announced that he will step down from his position of President  FTN Financial effective December 31, 2010, and that he will retire effective March 31, 2011. ITEM 8.01. Other Events. Michael Kisber, age 51, executive vice president and director of fixed income capital markets at FTN Financial, will become President of FTN Financial effective January 1, 2011, subject to Board approval. * 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. First Horizon National Corporation (Registrant) Date: October 1, 2010 By: /s/ Clyde A. Billings, Jr. Senior Vice President, Assistant General Counsel, and Corporate Secretary 3
